Citation Nr: 0203734	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-13 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for chronic plantar 
fasciitis of the left foot with degenerative changes of the 
first metatarsophalangeal joint, currently evaluated as 20 
percent disabling.

2.  .  Entitlement to an increased rating for chronic plantar 
fasciitis of the right foot with degenerative changes of the 
first metatarsophalangeal joint, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected foot disabilities.  

The record reflects the fact that the veteran submitted 
additional evidence that was initially received at the RO in 
January 2002 and forwarded to the Board in March 2002.  It is 
noted that the veteran waived his right to have this evidence 
first considered by the RO.  See 38 C.F.R. § 20.1304 (as 
amended by 67 Fed. Reg. 3105 (Jan. 23, 2002)).


FINDINGS OF FACT

1.  The veteran's plantar fasciitis of the left foot is 
manifested by pain and results in severe impairment.

2.  Plantar fasciitis of the right foot is manifested by pain 
and is productive of severe impairment.



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for chronic 
plantar fasciitis of the left foot with degenerative changes 
of the first metatarsophalangeal joint have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2001).

2.  The criteria for a 30 percent evaluation for chronic 
plantar fasciitis of the right foot with degenerative changes 
of the first metatarsophalangeal joint.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legislation enacted during the course of this appeal has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the claimant and the representative, and has enhanced its 
duty to assist a claimant in developing the facts pertinent 
to the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated he is 
in receipt of any private medical treatment.  The RO has 
obtained the veteran's VA medical treatment records.  
Additionally, the RO provided the veteran with an examination 
in relation to the disabilities of his feet.  

The record discloses that the May 2000 rating decision 
provided the veteran with the reasons and bases for the 
continuance of the 20 percent evaluation for plantar 
fasciitis of each foot.  The June 2000 statement of the case 
provided the veteran with the applicable criteria for rating 
plantar fasciitis, which identified the manifestations that 
would warrant a higher evaluation.  These notification 
letters were sent to the veteran's latest address of record, 
and correspondence copies were mailed to the veteran's 
accredited representative, the Vietnam Veterans of America.  
These notifications were not returned by the United States 
Postal Service as undeliverable, see Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
determinations.

Factual background

The veteran was afforded an examination of the feet by the VA 
in April 2000.  He related that the pain in his feet had 
increased since he had previously been evaluated.  He 
reported that it hurt when he walked.  He described pain in 
the arches of the feet to around the points of the metatarsal 
heads.  It was indicated that the veteran wore supports in 
his shoes.  He related that the foot pain radiated up both 
legs.  He maintained that the orthotics that had been 
prescribed helped a little but not much.  He claimed that his 
foot symptoms included pain and swelling, and he stated that 
the symptoms were worse at the end of the day.  He asserted 
that he took Motrin for pain.  The examiner indicated that he 
referred the veteran to prosthetics for a cane.

On examination, it was indicated that the veteran presented 
with pain along the metatarsal heads and along the plantar 
fascia.  He had a prominent arch upon weight bearing and this 
depressed some.  He had exostosis at the dorsal aspect of the 
first medial phalangeal joint, and this also had pain on 
palpation.  The veteran walked with a limp.  He had pain 
bilaterally on both feet per palpation.  Crepitus was heard.  
It was noted that the veteran's socks were wearing out from 
the orthotics pushing the toes against the top of the shoes 
bilaterally on both feet.  The veteran said that he needed to 
soak his feet in Epsom salts at the end of a day.  He could 
not stand for longer than two minutes at a time.  His shoes 
were showing wear on the outer aspects of the shoe.  There 
was no hammertoe or flat foot.  X-ray studies of the feet 
were normal.  The diagnosis was increase in pain, with 
chronic plantar fasciitis and minor degenerative first 
metatarsophalangeal joint.

VA outpatient treatment records dated in 2000 have been 
associated with the claims folder.  In February 2000, the 
veteran reported that he felt that Motrin did not decrease 
his pain, but that it decreased the inflammation.  He stated 
that the pain woke him up two to three times per night.  That 
same day, the veteran reported that his bilateral foot pain 
radiated up both legs.  It was noted that he continued to 
work as a truck driver.  The pertinent assessments were 
bilateral foot pain, plantar fasciitis and metatarsalgia per 
podiatry with symptoms of burning.  In May 2000, the veteran 
reported pain on palpation on the plantar aspect of both 
feet.  He had very tight plantar fasciae.  They were painful 
on palpation.  It was indicated that X-ray studies were 
reviewed and revealed no sign of fracture or dislocation.  
The examiner noted that the veteran appeared to have chronic 
plantar fasciitis.  The assessments were chronic plantar 
fasciitis and foot pain.  An arthrodesis type injection of 
the plantar fascial and heel areas, bilaterally was 
recommended.  It was also noted that the veteran was to 
continue orthopedic strapping.  Finally, the examiner 
suggested that a plantar fascial release might be something 
for him to consider.  The veteran again complained of 
bilateral foot pain in June 2000.  He reportedly had burning 
type of pain.  He stated that it went up around the tarsal 
tunnel and into his leg and down into the arch.  He claimed 
he had some pain in the plantar fascia, but it seemed to be 
in the tarsal tunnel with the burning.  The veteran related 
that the injection did not seem to give him much relief.  The 
assessments were heel spur syndrome, plantar fasciitis and 
tarsal tunnel syndrome.

In a statement dated in August 2000, the general manager at 
the veteran's place of employment noted that the veteran had 
complained of severe pain in his feet in June 2000.  During 
that time, the general manager wrote that the veteran worked 
part-time, with light duty, but that it was obvious that he 
was in a lot of pain.  It was also stated that the veteran 
had taken time off from work to seek medical attention for 
his symptoms.  

Additional VA outpatient treatment records dated in 2000 and 
2001 have been associated with the claims folder.  An 
electromyogram in October 2000 was consistent with bilateral 
tarsal tunnel syndrome.  When he was seen in December 2000, 
the veteran was referred for a second opinion concerning foot 
surgery.  X-ray studies of the feet in February 2001 revealed 
no evidence of fracture or dislocation.  Magnetic resonance 
imaging of the lower extremities in July 2001 revealed 
bilateral fluid in the flexor hallucis longus tendon sheath, 
and on the left in the other medial tendon sheaths.  There 
was no other associated abnormality.  The report indicates 
that the tarsal tunnel was normal on both sides.  It was 
noted in September 2001 that the veteran wanted surgery on 
both feet for tarsal tunnel syndrome.  It was further 
indicated that the veteran had been referred for a second 
opinion regarding surgery for tarsal tunnel syndrome, and 
that it was confirmed that he should probably have surgery.  
The progress note indicates that the veteran used a cane.  
Finally, it was stated that injections had been tried, but 
that the veteran continued to have pain.  

The veteran provided testimony consistent with the reported 
complaints noted in the aforementioned medical reports, at a 
personal hearing before a RO hearing officer in August 2000, 
and before the undersigned in December 2001.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 30 percent rating may be assigned for disability due to 
foot injuries not specified in the rating schedule which are 
severe.  When moderately severe, a 20 percent rating will be 
assigned.  Note:  With actual loss of use of the foot, rate 
40 percent.  Diagnostic Code 5284.  A maximum 30 percent 
rating is also warranted for severe impairment of function of 
the intrinsic muscles of the foot.  38 C.F.R. § 4.73, 
Diagnostic Code 5310 (2001).

A review of the record indicates that the veteran has 
significant pain in each foot, productive of severe 
functional impairment of each foot.  The VA examination 
conducted in April 2000 established that there was crepitus 
as well as bilateral pain on weight bearing and palpation of 
the feet.  The outpatient treatment records similarly reflect 
continued bilateral foot pain.  It is also noted that a 
variety of treatments, including orthotics and injections, 
had been attempted, but were not successful in alleviating 
the bilateral foot pain.  In light of his continued 
complaints, and objective evaluation findings, the record 
shows that surgery has been contemplated.  The statement from 
the veteran's employer confirms that the veteran had to lose 
time from work as a result of his bilateral foot pain.  In 
view of the continued treatment and symptoms, the evidence 
demonstrates that the veteran has a severe disability of each 
foot.  Accordingly, a 30 percent evaluation is warranted for 
plantar fasciitis of each foot.  Since there is no clinical 
evidence that the veteran has loss of use of either foot, 
there is no basis on which a higher rating may be based.


ORDER

A 30 percent evaluation for chronic plantar fasciitis of the 
left foot with degenerative changes of the first 
metatarsophalangeal joint is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.

A 30 percent evaluation for chronic plantar fasciitis of the 
right foot with degenerative changes of the first 
metatarsophalangeal joint is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

